IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,198-03


                     EX PARTE KEYSHA KEYYOR TUGLER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W16-47527-N(B) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of aggravated robbery and sentenced to thirty-seven years’

imprisonment. The Fifth Court of Appeals affirmed her conviction. Tugler v.State, 05-17-00429-

CR (Tex. App.—Dallas July 12, 2018) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that appellate counsel failed to advise her of her

right to file a pro se petition for discretionary review. Applicant has alleged facts that, if true, might

entitle her to relief. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow, 180
S.W.3d 135 (Tex. Crim. App. 2005). Accordingly, the record should be developed. The trial court
                                                                                                       2

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial

court shall order appellate counsel to respond to Applicant’s claim. In developing the record, the

trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent her at the hearing. See TEX .

CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately

notify this Court of counsel’s name.

          The trial court shall make findings of fact and conclusions of law as to whether appellate

counsel timely advised Applicant that she had a right to file a pro se petition for discretionary

review. The trial court shall also determine whether Applicant would have timely filed a petition

for discretionary review but for appellate counsel’s alleged deficient performance. The trial court

may make any other findings and conclusions that it deems appropriate in response to Applicant’s

claims.

          The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: April 1, 2020

Do not publish